Citation Nr: 9932661	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction of rating assigned to service-connected 
organic mood disorder with headaches from 100 percent to 50 
percent disabling, effective October 1, 1995, and from 50 
percent to 30 percent disabling, effective December 1, 1997, 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to June 
1968 and from August 1971 to August 1987.  

This appeal arises from a July 1995, Department of Veterans 
Affairs (VARO), St. Petersburg, Florida rating decision, 
which reduced the appellant's disability evaluation for his 
organic mood disorder from 100 to 50 percent disabling 
effective October 1, 1995, and from a February 1998 decision 
which further reduced his disability evaluation for organic 
mood disorder from 50 to 30 percent disabling. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
developed.

2.  Material improvement in disability due to organic mood 
disorder was shown at VA examinations in June 1994 through 
February 1995, and again in May 1996.

3.  As of October 1, 1995, the appellant's organic mood 
disorder resulted in no more than considerable social or 
industrial impairment, or occupational and social impairment 
with reduced reliability and productivity due to symptoms 
which included blunted affect, circumstantial speech, anxiety 
or panic attacks, some impairment of memory and judgment, and 
disturbances of mood with difficulty in establishing and 
maintaining effective work and social relationships.

4.  As of December 1, 1997, the appellant's organic mood 
disorder had again improved with only some decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  He was generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  He had anxiety, but his memory was intact and 
he was capable of following complex commands. 


CONCLUSIONS OF LAW

1.  The criteria for a reduction in the evaluation of the 
appellant's organic mood disorder from 100 percent to 50 
percent, effective October 1, 1995, have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.343, 4.1, 4.2, 4.10, 4.139, Diagnostic Code 9304 (1999); 
38 C.F.R. § 4.132 Diagnostic Code 9304 (1995).

2.  The criteria for a reduction in the evaluation of the 
appellant's organic mood disorder from 50 percent to 30 
percent, effective December 1, 1997, have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.343, 4.1, 4.2, 4.10, 4.139, Diagnostic Codes 9435, 9440 
(1999); 38 C.F.R. § 4.132 Diagnostic Code 9304 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claim for entitlement to restoration 
of a 100 percent evaluation for organic mood disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
the appellant has presented a claim which is plausible, 
meritorious on its own or capable of substantiation. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant and available facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

In March 1988, the RO granted the appellant entitlement to 
service-connection for skull fracture, headaches and organic 
personality syndrome evaluated as 10 percent disabling, 
effective from September 1, 1987, based essentially on a 
January 1988 VA psychiatric examination.  The 1988 VA 
examination report indicated that the appellant provided a 
history of a linear skull fracture during service in 1983.  
He claimed that he began to have personality changes with 
rage reactions.  At the time of examination he was working as 
a security guard.  He claimed that he had short-term memory 
loss and mood swings which varied from minutes to hours.  The 
examiner observed no evidence of anxiety or tension during 
the interview.  There was no disturbance of mood, sensorium 
or affect.  The appellant could remember 7 digits forward and 
5 in reverse.  He recalled 4 out of 5 objects presented to 
him.  There was no indication of hallucinations, delusions or 
paranoid thinking.  His spontaneous thoughts were relevant, 
logical and coherent.  His overall memory, recent and remote, 
appeared adequate.  The impression was of organic personality 
syndrome by history, not evident on this examination, 
although it was noted that neuropsychiatric testing in 1982 
did document some mild organic personality changes.  Testing 
also suggested some other longstanding personality 
difficulties as well.

A VA hospitalization summary for a period of admission from 
May 1991 to June 1991 reported that the appellant complained 
of difficulty maintaining employment.  He claimed that he had 
been feeling more depressed in the last 3 weeks than he had 
in the last few months.  He reported decreased appetite and 
sleep of 5 to 6 hours, as opposed to his usual 8 to 9 hours 
per night.  He claimed that he had lost general interest in 
the activities of daily living and expressed a lot of 
hopelessness, and helplessness.  He described himself as very 
moody with questionable manic episodes.  He claimed to have 
auditory hallucinations for the last 3 to 4 months and 
suicidal ideations.  He also described decrease in memory 
capacity in the last 3 to 4 months.  

The examiner observed that the appellant appeared slightly 
dishelved.  He was very calm and cooperative with good eye 
contact.  His mood was depressed and affect was constricted 
with little variety.  His thought process was logical and 
coherent, somewhat circumstantial, but redirectable.  He had 
no obvious looseness of associations or flight of ideas.  His 
thought form contained suicidal ideations with plan, but no 
homicidal ideations or delusions.  He had evident auditory 
hallucinations.  His judgment was given to be fair 
considering recent life events.  He was oriented times 3 with 
good short-term memory.  He showed improvement over the 
period of hospitalization.  Axis I diagnosis was dysthymia.

Records from the Social Security Administration indicated 
that the appellant was awarded disability benefits beginning 
in June 1992.  

VA outpatient treatment records reported that the appellant 
was followed in mental hygiene from February 1992 to May 
1992.  February 1992 entries reported that he complained of 
sudden nervousness, pacing and thoughts of bodily harm, and 
confusing thoughts.  He became more anxious with decreased 
eye contact, peculiar affect and dysphoric mood.  He had 
suicidal ideations with a plan, and persecutory delusions.  
He denied hallucinations.  His insight and judgment were 
fair.  The examiner assessed that the appellant was 
decompensating and was more labile at home.  The appellant 
was to be admitted due to his suicidal plan and increasing 
evident psychosis.  The impression was rule out worsening 
organicity, organic mental disorder vs. organic personality 
disorder.  

A VA hospitalization report for a period of admission from 
February 1992 to March 1992 revealed that the appellant 
complained of suicidal ideations, memory problems and labile 
affect, as well as persecutory delusions.  At the time of 
admission, he was described as depressed and delusional.  He 
was discharged against medical advice, but was reportedly no 
longer suicidal.  Axis I diagnosis was of chronic 
schizophrenia, paranoid type.  Psychosocial stressor on Axis 
IV was unemployment times two months.  Admission GAF (global 
assessment of functioning) was 15.  GAF was later 28, with a 
highest GAF during the past year of 41. 

A March 1992 VA treatment entry reported that the appellant 
left VA inpatient care after a 2 week stay.  He was no longer 
suicidal but still had paranoid ideations and was discharged 
on medications.  An April 1992 entry reported that his 
inpatient chart was reviewed and that he had auditory and 
visual hallucinations and persecutory delusions but was no 
longer suicidal.  Discharge diagnosis had been paranoid 
schizophrenia. 

A proposed service plan from New Medico Community Re-entry 
Services dated in May 1992 was submitted.  It was noted that 
a proposed treatment plan was developed from available 
records and was subject to change following admission and 
completion of assessment.  A field evaluator obtained 
information from the appellant and his wife which indicated 
that the appellant had the following deficits:  reduced 
physical endurance and strength; difficulty with executive 
function and problem solving, lowered self esteem and 
adjustment issues; decreased ability to be independent in the 
community and residences; decreased ability to manage 
activities of daily life and home management; decreased 
overall cognitive functions and ability to learn new 
information; speech/language difficulty with higher order 
cognitive-linguistic processing problems; poor impulse 
control; poor social relations and interactions; and 
decreased ability to function in the work place including and 
learning new information and tasks.  The purpose of the 
proposed admission was reportedly to complete 30 
comprehensive evaluations in order to determine the 
appellant's current level of functioning and identify 
appropriate rehabilitation services and develop 
recommendations for the future.  However, actual assessment 
was not performed.

An October 1992 letter from Jan Eskow, CSW, and Michael 
Talarico, M.D., of Community Health Services in New York was 
submitted.  It was reported that the appellant was first seen 
in March 1992.  The appellant claimed that his recent 
admission for suicidal thoughts was based upon 
misinterpretation and that he was in fact not suicidal at 
that time.  The purpose for evaluation was that the appellant 
continued to complain of mood swings, memory loss, and 
inability to focus and concentrate.  It was noted that 
although the appellant was referred to New Medico for an 
evaluation it was not followed through, due to a lack of 
insurance.  Present mental status revealed that the appellant 
was well groomed and spoke in a very commanding manner.  
Speech was spontaneous.  Flow of thought was goal directed.  
There were no indices of any overt thought disorder 
exhibited.  Emotionally he indicated symptoms of depression 
with some inability to sleep, some appetite disturbance, 
pronounced inability to concentrate, loss of short-term 
memory, periods of irritability and agitation with periods of 
anxiety.  He was generally oriented times 3.  Awareness 
seemed intact, and memory was adequate with report of 
difficulty remembering recent past experiences.  Insight was 
fair with fair judgment.  He denied suicidal ideation or 
thoughts.  Present diagnosis was of adjustment disorder with 
depressed mood on Axis I, organic personality disorder, mild 
on Axis II.  GAF was 61.  It was noted that the appellant was 
seen on a monthly basis for monitoring of his mood swings.

In an October 1992 rating decision, VARO granted the 
appellant an increased rating for his organic personality 
syndrome with chronic schizophrenia from 10 to 100 percent 
disabling, effective February 26, 1992.  

The appellant failed to report for a periodic review 
examination to determine the stability of his service-
connected disorder scheduled in June 1994, and VARO proposed 
to reduce his disability rating from 100 to 10 percent 
disabling.

VA outpatient treatment records were submitted.  An August 
1994 consultation report indicated that the appellant had 
just moved and was taking Prozac for ongoing depression.  He 
claimed that he had a good relationship with his wife, 
although stressed due to his psychiatric disorder, and a good 
relationship with his children and father.  He also reported 
a relatively good relationship with his sibling.  The 
examiner observed that the appellant was well groomed, 
pleasant and cooperative with a pleasant but subdued affect.  
He had no delusions, hallucinations or evidence of mania or 
hypomania.  He had positive short-term memory deficits.   He 
was oriented times 3 with no suicidal or homicidal ideations.  
Insight and judgment were good.  Axis I diagnosis was organic 
mood disorder vs. adjustment disorder.  The plan was to 
restart Prozac which had been beneficial with mood and 
improved sleep in the past, and monitor his progress with 
antidepressant medication.  

A VA mental examination was conducted in September 1994.  The 
appellant reported that he had not worked since 1992 and 
claimed that he had essentially given up turning in 
applications for jobs since 1991.  He complained of 
headaches, blurring vision, problems with hand and eye 
coordinations, and attention and mood swings.  He claimed 
that he had had numerous fights with his wife, that his 
judgment was impaired, and that he became nervous and paced 
at times.  He complained of insomnia and violent outbursts.  
He denied taking psychiatric medications and reported no 
psychiatric admissions since his last evaluation.  He also 
complained of depression, but indicated that he did enjoy a 
game of cards with friends.  He reported that he helped 
around the house.  He claimed to have flashbacks about 
Vietnam.

The examiner observed that the appellant was alert and 
oriented times 3.  He was well groomed.  His affect was 
somewhat restricted, just slightly labile.  There was no 
evidence of internal preoccupation.  There was no evidence of 
increased psychomotor activity, or increased concreteness.  
He denied suicidal or homicidal ideations, but claimed that 
he occasionally heard a voice calling his name and saw 
objects that were not there.  However, this resolved 
spontaneously.  He did not seem able to maintain his earning 
capacity because of his irritable mood and disabilities.  
Axis I diagnoses included organic mood disorder, mild, and 
post traumatic stress disorder, mild.  Axis II diagnosis was 
of organic personality, moderate to severe.  The examiner 
noted that there was no evidence that the appellant had any 
psychotic features at the time, although he had carried a 
diagnosis of chronic schizophrenia per his records.

An October 1994 VA treatment entry reported that the 
appellant had responded to the medication and was doing 
reasonably well.  Stability was confirmed by his wife.  He 
received medication refills in December 1994 and a February 
1995 entry indicated that his affect, interpersonal behavior 
and cognitive functioning were appropriate.  He denied 
suicidal or homicidal ideation, delusions or hallucinations.  

VARO proposed to reduce the appellant's disability evaluation 
for his service-connected organic mood disorder (formerly 
diagnosed as organic personality syndrome with chronic 
schizophrenia) from 100 to 50 percent disabling in a March 
1995 rating decision.  The appellant was notified by letter 
of the proposed reduction in April 1995.  

VA examinations for diseases/injuries of the brain were 
conducted in June 1995.  Initial evaluation revealed evidence 
of a thought disorder associated with the appellant's 
service-connected injury.  It was noted that, while actual 
neuropsychologic deficits were only in the borderline range, 
the resulting psychiatric disorder was likely to seriously 
effect his ability to hold stable employment.  The diagnosis 
was of organic mental disorder, NOS (not otherwise 
specified).  

Additional examination revealed that the appellant reported 
poor sleeping patterns with primarily mental insomnia.  He 
claimed that his appetite was variable and his energy level 
was low.  His motivation level was also reported to be low, 
and his mood was described as irritable.  He denied any 
crying spells or current suicidal/homicidal ideation.  He 
admitted to auditory hallucinations of someone calling his 
name.  He also had significant paranoia, but did not meet any 
of the Schneiderian criteria for schizophrenia.  He admitted 
to frequent mood swings with pressured speech, increased 
mood, increased spending, decreased sleep, and reckless 
driving, occurring on a monthly cycle.  

Mental status examination revealed that the appellant 
appeared in no acute distress.  He was cooperative and 
maintained good eye contact.  There was no unusual 
psychomotor activity noted during the examination.  His 
speech was at a normal rate, relevant and coherent.  His 
affect was slightly blunted with mood being congruent.  There 
was no evidence of any suicidal or homicidal ideation.  The 
appellant admitted to auditory hallucinations.  Cognitively 
the appellant was oriented times 3 and had some difficulty in 
reciting presidents and performing serial 7's.  His social 
judgment appeared to be somewhat limited.  His ability to 
extract was somewhat concrete.  His insight was poor.  The 
appellant was able to recall 2/3 objects at 5 minutes.  The 
diagnostic impression was of bipolar affective disorder 
secondary to a medical condition primarily head trauma.  He 
appeared competent for VA purposes.  

VARO reduced the appellant's disability evaluation from 100 
to 50 percent disabling in a July 1995 rating decision, 
effective October 1, 1995.

At his January 1996 hearing on appeal, the appellant 
testified regarding his psychiatric symptoms.  He claimed 
that he took medication for mood swings and insomnia.  He 
claimed that he became upset easily.  He reported difficulty 
obtaining employment, and indicated that his social life 
included playing cards on Thursdays and Fridays, and bowling 
in a league.  He testified that he had short-term memory 
loss.  He reported that he last worked as a temporary in a 
drug rehab center.  He was in charge of supplies and was a 
truck driver for about 6 months.  The appellant's wife also 
testified that the appellant became upset easily.  

VA examinations were conducted in May 1996.  The appellant 
claimed that he was working as a truck driver as of April 
1996.  General medical evaluation revealed a normal 
neurological examination.  Psychiatric and personality 
evaluation revealed that he was anxious, but behaved 
appropriately.  Comprehension was good. Orientation and 
memory were normal.  Diagnoses included post traumatic stress 
disorder, depression and anxiety disorder and a history of 
traumatic brain injury with no appreciable residual.  A 
miscellaneous neurologic disorders examination indicated that 
on mental status evaluation he was alert and oriented times 
3.  His language was intact.  Memory was intact.  
Calculations via sevens times three were intact.  He followed 
simple and complex commands.  Diagnoses included post 
traumatic head injury with no disability from this at the 
time.

A hospitalization summary for a period of admission in 
December 1996, at the Winter Haven Hospital, was submitted, 
which indicated that the appellant was admitted with a 
diagnosis of syncope.  An MRI of his brain revealed a mild 
degree of cerebral atrophy, but was otherwise normal.  

VARO proposed to reduce the appellant's disability evaluation 
for his service-connected organic mood disorder with 
headaches from 50 to 30 percent disabling in a February 1997 
rating decision.  The appellant was notified of the proposed 
reduction in a February 1997 letter.  

A May 1997 neurological evaluation - sleep study, from the 
Watson Clinic was submitted, which indicated that the 
appellant was referred for complaints of excessive daytime 
sleepiness.   A history of possible tonic clonic seizure was 
reported for which the appellant took Dilantin.  Mental 
status examination revealed him to be alert and oriented in 
all spheres, and cooperative.  There were no defects of 
speech, naming, repeating, or carrying out commands.  A 
polysomnography examination revealed obstructive sleep apnea 
syndrome.

At his August 1997 hearing on appeal, the appellant testified 
regarding his psychiatric disability.  He claimed that he had 
headaches and dizziness associated with head trauma.  He 
reported that he no longer drove trucks secondary to a 
seizure disorder.  He indicated that his condition had 
worsened and that he would "burst out in anger."  He 
claimed to have memory loss.  He reported that he used to go 
to the VA and speak with a psychiatrist, but claimed that he 
had not done that in a while.  He did report that he attended 
a brain injury support group meeting.  

A VA epilepsy and narcolepsy examination was conducted in 
December 1997.   

In February 1998, the appellant informed VARO that he was 
again employed. 

In a February 1998 letter, VARO notified the appellant that 
the disability evaluation for his service-connected organic 
mood disorder with headaches was reduced from 50 to 30 
percent disabling, effective December 1, 1997.

VA outpatient treatment records dated from July 1997 to April 
1998 were negative for any complaints or findings referable 
to his psychiatric condition.

At a June 1999 hearing before a traveling Member of the 
Board, the appellant testified that he had been unemployed 
from 1992 to March 1995.  He claimed that during the 1995 
time frame he did not socialize.  After he became a truck 
driver, he worked for about 5 different companies.  His 
longest term of employment was about 6 months.  He reported 
that he did very little socializing, other than with his next 
door neighbors.  He indicated that he took Prozac for a 
while, but that he had not taken medication for his 
psychiatric symptoms for the last couple of months.  However, 
he reported that medication was effective in relieving his 
depression and mood swings and that he usually took either 
Elavil or Prozac.  He also claimed that he took Tylenol for 
his headaches, which he indicated that he had 98 percent of 
the time.  However, he reported that he had severe headaches 
where he had to lie down, maybe once, twice a week.  He 
claimed that he had a "short fuse" and could become angry 
very easily.  He also claimed to have short-term memory loss.

Analysis

The issue currently before the Board is whether the reduction 
in the rating for the appellant's organic mood disorder from 
a 100 percent schedular rating to a 50 percent rating 
effective October 1, 1995, and from 50 to 30 percent rating 
effective December 1, 1997, was proper.  It must first be 
determined whether the RO was procedurally correct.  Where a 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation, a rating proposing the reduction or 
discontinuance is to be prepared, setting forth all material 
facts and reasons.  The veteran is to be notified at his 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and is to be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level. 38 C.F.R. § 3.105(e) (1999).  The Board finds that the 
RO correctly complied with this regulation.  In July 1995, 
the RO reduced the organic mood disorder evaluation from 100 
percent to 50 percent, effective October 1, 1995, and again 
reduced his rating from 50 to 30 percent, effective December 
1, 1997.  

The record indicates that the veteran was rated 100 percent 
for organic mood disorder from February 26, 1992 through 
September 30, 1995, a period of less than five years.  
Therefore, 38 C.F.R. § 3.344 is not for application.  38 
C.F.R. § 3.344(c) (1999).

However, 38 C.F.R. § 3.343, pertaining to continuance of 
total disability ratings, is for application in this case. 
Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, cannot be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition. 38 C.F.R. 
§ 3.343(a) (1999).  A finding of material improvement must be 
made in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
attained improvement occurred under the ordinary conditions 
of life. In situations where improvement occurred following a 
regimen which precluded work, reduction from a total 
disability ratings can only be considered following re- 
examination after a period of employment (3 to 6 months).  
Id.  The initial procedural burden regarding proposed 
reductions falls on VA to show material improvement from the 
previous rating examination(s).  Ternus v. Brown, 6 Vet.App. 
370, 376 (1994).

Disability evaluations are administered under the Schedule 
for Rating Disabilities which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. § 1155; Bierman v. Brown, 6 
Vet. App. 125, 129 (1994).  In evaluating a disability, the 
VA is required to consider the functional impairment caused 
by the specific disability. 38 C.F.R. § 4.10.  Each 
disability must be evaluated in light of the medical and 
employment history, and from the point of view of the veteran 
working or seeking work.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).

The Board notes that the pertinent regulations governing 
evaluations for mental disorders were amended, effective 
November 1996.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has stated that where the law or regulation changes during 
the pendency of a case, the version most favorable to the 
veteran will generally be applied.  See West v. Brown, 7 
Vet.App. 70, 76 (1994); Hayes v. Brown, 5 Vet.App. 60, 66-67 
(1993); Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  An 
opinion of the VA Office of the General Counsel held that 
whether the amended mental disorders regulations are more 
beneficial to claimants than the prior provisions should be 
determined on a case by case basis.  VA O.G.C. Prec. 11-97 
(Mar. 25, 1997).

Prior to November 1996, the criteria for 50 to 100 percent 
ratings for psychoneurotic disorders were as follows:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent]

38 C.F.R. § 4.132, Diagnostic Code 9400 (1995).  As amended, 
mood disorders not otherwise specified, are rated under 
Diagnostic Code 9435, which, according to the revised rating 
criteria, is rated under the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 4.130 
(1999).  As amended, the regulation reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1999).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (1999).

The representative has argued that the veteran's "global 
assessment of functioning" (GAF) scores support the higher 
rating.  The representative's arguments show familiarity with 
the GAF scale and require the Board's response. The appellant 
has notice of his own arguments and is not prejudiced by a 
response, so further notice as to the GAF scale is not 
needed.  Cf. Barnard v. Brown, 4 Vet. App. 384, 394 (1993). 
"GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV]. The 
nomenclature employed in the rating schedule is based upon 
the Diagnostic and Statistical Manual of Mental Disorders of 
the American Psychiatric Association, which includes the GAF 
scale. 38 C.F.R. § 4.130 (1999).  However, the regulations 
are clear that the ratings are based on all the evidence of 
record, not just the GAF score.  38 C.F.R. § 4.126 (1999).  
In this regard, it should be noted that the GAF scale runs 
from absent symptoms to various levels at which supervision 
is required. The rating for VA purposes covers the narrower 
band of industrial impairment. Consequently, the GAF scores 
do not equate to specific ratings under the schedular 
criteria.  For example, in one case the Court held that with 
a GAF score in the Moderate symptoms range would not warrant 
a rating in excess of 50 percent; while in another case 
(vacated on other bases), the Court indicated that the next 
range of serious symptoms might support a 100 percent rating.  
See Carpenter v Brown, 8 Vet. App. 240, 243, 244 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996). Such a 
construction would effectively do away with the 70 percent 
rating and be contrary to law. 38 U.S.C.A. §§ 1114, 7252(b) 
(West 1991).  Therefore, as required by the regulations, the 
Board will consider all of the evidence as to the extent of 
the disability including the GAF scores.  38 C.F.R. § 4.126 
(1999).  Since the representative raised arguments about GAF 
scores, the GAF scale will be discussed.

The appellant's GAF score at the time of admission in 
February 1992 was 15, but had improved to 28 prior to 
discharge.  It was noted that his highest GAF during the past 
year was 41, which indicated serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any impairment in social, occupations, or school 
functioning (e.g., few friends, conflicts with co-workers).  
However, a GAF score of 61 was provided in October 1992 which 
merely indicated some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Having reviewed the evidence and the appropriate regulations 
in July 1995, the RO found that the appellant's symptoms had 
improved and that the evidence failed to show that he had 
symptomatology which would warrant an evaluation of more than 
50 percent.  The Board has compared the pre-reduction 
psychiatric examinations, particulary the hospitalization 
reports for the period of admission from February 1992 to 
March 1992, with the VA examinations that provided the basis 
for the reduction.  The earlier examination reports indicated 
objective evidence of nervousness, thoughts of bodily harm, 
confusing thoughts, inability to concentrate and persecutory 
delusions.  

However, examinations that provided the basis for the 
reduction do not reveal symptomatology suggesting more than a 
50 percent evaluation.  These examinations (dated from 1994 
to 1995) showed that the appellant was alert and oriented 
times 3.  His affect was slightly labile and blunted with no 
evidence of internal preoccupation.  He had no suicidal or 
homicidal ideation. Judgment was good.  Interpersonal 
behavior and cognitive functioning were described as 
appropriate.  Comparison of the examinations surrounding his 
hospitalization from February 1992 to March 1992 with the 
examinations in 1994 and 1995 shows material improvement in 
his organic mood disorder insofar as psychological, social 
and industrial impairment is concerned.  

Examinations thus suggested that a 50 percent evaluation was 
more appropriate under the old and the revised rating 
criteria in July 1995.  The veteran showed no more than 
considerable impairment at the time of reduction from 100 to 
50 percent disabling under the old criteria, and he also 
exhibited no more than reduced reliability and productivity 
due to symptoms which included flattened affect, 
circumstantial, speech, some impairment of memory, impaired 
judgment which had improved, disturbances of motivation and 
mood, and some difficulty in establishing and maintaining 
effective work and social relationships.  The Board finds the 
examinations consistent with the assignment of a 50 percent 
rating.

Therefore, the Board finds that the evidence shows that the 
reduction in the appellant's schedular disability rating for 
organic mood disorder from 100 percent to 50 percent, 
effective from October 1, 1995, was proper.  Accordingly, 
restoration of a 100 percent schedular rating for organic 
mood disorder is not warranted.  The evidence preponderates 
against the claim.

The RO also having reviewed the evidence in February 1998, 
found that the appellant's symptoms had again improved and 
that the evidence failed to show that the he had 
symptomatology which would warrant an evaluation of more than 
30 percent.  As discussed the psychiatric examinations 
preceding the reduction to 30 percent, particularly the VA 
examination reports and treatment records dated from August 
1994 to June 1995, indicated objective evidence of flattened 
affect, circumstantial speech, short term memory loss, 
disturbances of mood, and difficulty maintaining effective 
work and social relationships. 

However, examinations that provided the basis for the 
reduction from 50 to 30 percent do not reveal symptomatology 
suggesting more than a 30 percent evaluation.  These 
examinations, dated in 1996 and 1997, reveal that he was 
alert and oriented times 3.  He behaved appropriately.  His 
comprehension was good.  His language and memory were intact.  
Comparison of the examinations surrounding his previous 
disability reduction to 50 percent for his organic mood 
disorder with the examinations in 1996 again showed material 
improvement insofar as psychological, social and industrial 
impairment was concerned and suggested that a 30 percent 
evaluation was more appropriate under the rating criteria.  
The appellant showed no more than occasional decrease in work 
efficiency due to symptoms such as depressed mood, anxiety, 
and sleep impairment.  The Board finds the examinations 
consistent with the assignment of a 30 percent rating and 
that the evidence preponderates against his claim for 
restoration of a higher disability evaluation.



ORDER

A rating greater than 50 percent for organic mood disorder 
from October 1, 1995 through November 30, 1997, and greater 
than 30 percent for organic mood disorder from December 1, 
1997, is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


